Title: To George Washington from Joseph Howell, Jr., 25 August 1789
From: Howell, Joseph Jr.
To: Washington, George



Sir
New York 25th Augst 1789

I take the liberty of presenting myself to your Excellency to solicit a continuance in the office which I have been honored with by the late Congress, resting my application and your favor on the merits of my pretensions.
In the line of the late army I had the honor to be in the number of the first who under the command of your Excellency stepped forth in the defence of liberty and the rights of mankind.

From this scene I was called to one less honorable but not less usefull, where the soldier was changed to that of an appointment as an Auditor of accounts for the army: herein I continued untill the department was annihilated; when the office I now direct called my attention, where I remained an assistant to the Paymaster general & Commissioner of army accounts untill his decease, when I succeeded to his appointment. Comprehending a period of above thirteen years since I have been in the service of my country. The information I have in that time obtained in the line of my duty & not having turned my attention to what might have rendered this application less necessary, have induced me to address your Excellency on this subject, feeling assured that merit alone will be the only object which will direct you in every appointment.
I wish not Sir that my representations Should be taken without further information I therefore beg leave to mention the Secretary at War, with whom I have been connected in the line of my duty, who I presume will candidly give his opinion on the merits of this application. I have the honor to be with the highest respect Your Excellency’[s] most obedt servt

Joseph Howell Junr

